Citation Nr: 0433859	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether service connection for prostate cancer should be 
restored.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  The veteran currently resides in Montana.  

The Board notes that the veteran was originally granted 
service connection for prostate cancer and awarded a 100 
percent disability evaluation by means of June 2000 rating 
decision.  However, an October 2001 rating decision severed 
the granting of service connection for prostate cancer and 
decreased the disability evaluation to 10 percent disabling 
for prostate cancer residuals.  The veteran submitted a 
timely notice of disagreement.  An April 2002 rating decision 
discontinued service connection for post-treatment residuals, 
prostate cancer, effective July 31, 2002.  The veteran 
perfected is appeal in July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  Review of the 
claims folder reveals notice from the RO to the veteran that 
complies with VCAA requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

With respect to the duty to assist, the Board notes that the 
veteran requested a BVA hearing in Washington D.C. on his 
July 2003 VA Form 9.  In accordance with the veteran's 
request, a hearing was scheduled for September 16, 2004.  
However, the veteran responded in August 2004 requesting that 
he be scheduled for a videoconference hearing.  Accordingly, 
a remand is required in order to accommodate the veteran's 
request.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal precedent.

2.  The RO should schedule the veteran 
for a BVA videoconference hearing.  It 
should be noted that the veteran 
currently resides in Montana and has 
requested a hearing at the Ft. Harrison 
RO.  

3.  The RO should then readjudicate the 
issue on appeal to include consideration 
of all evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




